Case 3:18-cv-01529-JLS-MDD Document 7-1 Filed 10/11/18 PageID.282 Page 1 of 3




 1   FINKELSTEIN & KRINSK LLP
     Jeffrey R. Krinsk, Esq. (SBN 109234)
 2   jrk@classactionlaw.com
     Trenton R. Kashima, Esq. (SBN 291405)
 3   trk@classactionlaw.com
     550 West C St., Suite 1760
 4   San Diego, California 92101
     Telephone: (619) 238-1333
 5   Facsimile: (619) 238-5425
 6
     Attorneys for Plaintiff
 7   and the Putative Classes
 8
                            UNITED STATES DISTRICT COURT
 9
                    FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
     Les Ferguson, individually and on behalf Case No: 18-CV-01529-JLS-MDD
11   of all others similarly situated,
12                                             DECLARATION OF TRENTON R.
                          Plaintiff,
     v.                                        KASHIMA IN SUPPORT OF
13                                             REQUEST FOR ENTRY OF
     CVS Pharmacy, Inc.,                       DEFAULT AGAINST DEFENDANT
14
                          Defendant.           CVS PHARMACY, INC.
15
16
17
             I, Trenton R. Kashima, declare as follows:
18
             1.    I am an attorney employed at the law firm Finkelstein & Krinsk LLP. I
19
     am counsel of record for Plaintiff Les Ferguson (“Plaintiff”) in the above-referenced
20
     matter. I have personal knowledge of the matters set forth herein, based on my active
21
     participation in all material aspects of this litigation. If called upon, I could and would
22
     testify competently to the facts herein based upon my personal involvement in this
23
     case.
24
             2.    Finkelstein & Krinsk LLP is one of the longest-tenured class action
25
     litigation firms in California, bringing to bear decades of experience prosecuting class
26
     actions in both federal and state venues nationwide.           Our litigation experience
27
     includes prosecuting cases against large corporate defendants, and we have extensive
28
                                                 1
Case 3:18-cv-01529-JLS-MDD Document 7-1 Filed 10/11/18 PageID.283 Page 2 of 3




 1   knowledge of the laws and regulations applicable to this case. Our Firm is committed
 2   to practicing law in an ethical and professional manner that ensures the best possible
 3   outcome for our clients and the classes we represent.         We intend to vigorously
 4   represent Plaintiff and the putative class, and have the resources to do so.
 5         3.     Indeed, Finkelstein & Krinsk LLP has recently litigated a consumer class
 6   action case, in this Court, from complaint to the eve of trial, verifying our ability to
 7   prosecute all aspects of a class action. In Hahn v. Massage Envy Franchising LLC,
 8   No. 3:12-cv-00153-DMS-BGS (S.D. Cal. 2012), Finkelstein & Krinsk LLP was
 9   appointed class counsel in a consumer action, litigating the case through motions to
10   dismiss, class certification, motions for summary judgment, and trial briefs. Indeed,
11   Hahn only settled in 2016 on the eve of trial, four years after the case was originally
12   brought.
13         4.     Finkelstein & Krinsk LLP has also been appointed as class counsel in
14   another dietary supplement case before the Southern District of California, alleging
15   violations of California and federal labeling regulations. See Clay et al. v. CytoSport
16   Inc., 3:15-cv-00165-l-AGS (S.D. Cal. 2015), Dkt. 210 (October 11, 2018 order
17   granting Plaintiffs Motion for Class Certification). Accordingly, Finkelstein & Krinsk
18   LLP has experience with the subject matter and controlling legal claims in this case.
19         5.     Finkelstein & Krinsk LLP also has an appellate practice and understands
20   class actions often do not end with a judgment. Indeed, Finkelstein & Krinsk LLP
21   recently argued Heckart v. A-1 Self-Storage, Inc., Case No. S23232, before the
22   California Supreme Court. This appeal involved a putative California class and took
23   approximately four years to resolve.       While we were ultimately unsuccessful in
24   Heckart, this case demonstrates Finkelstein & Krinsk LLP commitment to the putative
25   California class, and willingness to take on complex cases. Similarly, within the past
26   few months, Finkelstein & Krinsk LLP successfully overturned an adverse judgment
27   before the Court of Appeal, Second Appellate District, in Hansen, et al. v.
28
                                                 2
Case 3:18-cv-01529-JLS-MDD Document 7-1 Filed 10/11/18 PageID.284 Page 3 of 3




 1   Newegg.com Americas, Inc., Case No. B271477. But even a successfully litigated
 2   appeal, to an appellate court of first instance, required two years and significant
 3   resources. This case further evidences Finkelstein & Krinsk LLP is committed to
 4   vigorously litigating class cases.
 5         6.     I am currently aware of no relationship between my firm or Plaintiff and
 6   Mario Aliano or his counsel in Aliano v. CVS Pharmacy, Inc., No. 16-cv-0262
 7   (E.D.N.Y. May 21, 2018).
 8         I declare under penalty of perjury under the laws of the United States of
 9   America that the foregoing is true and correct.
10         Executed this 11th day of October, 2018 at San Diego, California.
11                                                     s/ Trenton R. Kashima
                                                        Trenton R. Kashima
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                3
